Notice of Pre-AIA  or AIA  Status

QUAYLE ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is in condition for allowance except for the following formal matters:
Minor claim objections; and 
Drawing.
	Prosecution on the merits is closed in accordance with the practice under Ex parte Quale, 25 USPQ 74, 453 O.G.213, (Comm’r Pat. 1935).
	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. 
			
Summary

This office action for US Patent application 17/120930 is responsive to communications filed on April 19, 2021. Currently, claims 1-15 are pending are presented for examination.

Response to Arguments
Applicant’s arguments filed on 04/19/2021 have been fully considered and are persuasive. 

Claim Objections
Claims 1, 6 and 11 are objected because the term “bit stream” and “bitstream” are not in the same format.
Claims 6 and 11 are objected because the term “the region” does not have its antecedent basis. 
Claims 6-10 are the same as the claims 11-15. The applicant is requested to address this issue.

Allowable Subject Matter
Claims 1-5 are allowed
Claims 6-15 are allowed if its above objections are resolved by the applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487